           Case 1:19-cv-10145-RGS Document 1 Filed 01/22/19 Page 1 of 14



Daniel F. Fein (Massachusetts BBO # 641455)
Catherine A. Terrell (Ohio Bar # 86542)
National Labor Relations Board,
Region 1 10 Causeway Street,
6th Floor
Boston, Massachusetts 02222-1072
(857) 317-7807
(857) 317-7794
Attorneys for Petitioner


UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS
------------------------------------------------------------------X
Paul J. Murphy, Acting Regional
Director, Region 01, National Labor
Relations Board, for and on Behalf of
the NATIONAL
LABOR RELATIONS BOARD

                                   Petitioner                          CIVIL NO.:

                         vs.

NSL Country Gardens, LLC

                                    Respondent
-------------------------------------------------------------------X


                  PETITION FOR TEMPORARY INJUNCTION UNDER
               SECTION 10(j) OF THE NATIONAL LABOR RELATIONS ACT

       Comes now Paul J. Murphy, Acting Regional Director (the Director) for

Region 01 of the National Labor Relations Board (the Board), and petitions this

Court for and on behalf of the Board, pursuant to Section 10(j) of the National

Labor Relations Act, as amended (the Act) (61 Stat. 149; 29 U.S.C. § 160(j)), for

appropriate injunctive relief pending the final disposition of the matters involved

herein pending before the Board on the Second Order Further Consolidating

Cases, Consolidated Complaint and Notice of Hearing of the General Counsel of the

                                                       1
            Case 1:19-cv-10145-RGS Document 1 Filed 01/22/19 Page 2 of 14



Board in Case Nos. 01-CA-223397, 01-CA-223565, and 01-CA-224038, alleging that

NSL Country Gardens, LLC (Respondent) has engaged in and is engaging in

unfair labor practices in violation of Sections 8(a)(1), (3), and (5) of the Act.


       On December 11, 12, and 13, 2018, an administrative hearing took place

before Administrative Law Judge Geoffrey Carter (ALJ Carter) in the above-

described cases. The administrative hearing has not concluded and is

scheduled to resume on February 4, 2019. In support of this Petition, Petitioner has

filed an Appendix of Attached Documents, which includes various official Board

documents, pleadings, and exhibits from the underlying administrative hearing.

Further, in support of the Petition, Petitioner respectfully shows as follows:

       1.       Petitioner is the Director of Region 01 of the Board, an agency of the

United States Government, and files this petition for and on behalf of the Board.

       2.      Jurisdiction of this Court is invoked pursuant to Section 10(j) of the Act.

BACKGROUND

       3.      On July 9, 2018, New England Healthcare Employees Union Local 1199

(the Union) filed a charge in Case 01-CA-223397, which was amended on July 26,

2018. On July 12, 2018, the Union filed a charge in Case 01-CA-223565, which was

amended on October 30, 2018. On July 19, 2018, the Union filed a charge in Case

01-CA-224038, which was amended on October 30, 2018. Together, the charges

allege that Respondent has engaged in, and is engaging in, unfair labor practices

within the meaning of Sections 8(a)(1), (3), and (5) of the Act. Copies of the

charges, amended charges, and affidavits of service are attached hereto as GC 1(e)-




                                             2
               Case 1:19-cv-10145-RGS Document 1 Filed 01/22/19 Page 3 of 14



(p). 1

         4.       (a) The aforesaid charges were referred to the Director of Region

01 of the Board. Following an investigation of the allegations, in which Respondent

was given the opportunity to present evidence and legal argument, the Director,

on behalf of the Board’s General Counsel, pursuant to Section 10(b) of the Act,

issued an Order Consolidating Cases, Consolidated Complaint, and Notice of Hearing

(the Consolidated Complaint) on September 25, 2018, alleging that Respondent

engaged in, and is engaging in, unfair labor practices as charged within the

meaning of Sections 8(a)(1) and (5) of the Act. On November 21, 2018, a

Second Order Further Consolidating Cases, Consolidated Complaint and Notice of

Hearing (the Further Consolidated Complaint) issued alleging that Respondent

engaged in, and is engaging in, unfair labor practices as charged within the

meaning of Sections 8(a)(1), (3), and (5) of the Act. The Consolidated

Complaint, the Further Consolidated Complaint, and their corresponding

affidavits of service are attached hereto as GC 1(aa), GC 1(bb), GC 1(dd), and GC

1(ee).

         (b)      Respondent, by its Counsel, filed its Answers to the Consolidated

Complaint and the Further Consolidated Complaint on October 8, 2018 and

December 4, 2018, respectively. Copies of the Answers are attached hereto as GC

1(cc) and GC 1(ff).

         (c)      Pursuant to the Further Consolidated Complaint, an administrative

hearing commenced on December 11, 2018, and continued on the record on

December 12 and 13, 2018, at w hich time the hearing was adjourned until


1 The attached exhibits are marked for identification as they were received in evidence in the underlying

administrative hearing.
                                                   3
             Case 1:19-cv-10145-RGS Document 1 Filed 01/22/19 Page 4 of 14



February 4, 2019.

REASONABLE CAUSE TO BELIEVE THAT RESPONDENT VIOLATED THE ACT

       5.       Based upon the evidence adduced during the investigation of the

unfair labor practice charges described above in paragraph 3 and evidence

admitted into the administrative record in the hearing described above in

subparagraph 4(c), Petitioner has reasonable cause to believe that the allegations

contained in Consolidated Complaint and the Further Consolidated Complaint are

true, and that Respondent has engaged in, and is engaging in, unfair labor practices

within the meaning of Sections 8(a)(1), (3) and (5) of the Act, affecting commerce

within the meaning of Sections 2(6) and (7) of the Act, for which a remedy will be

ordered by the Board. In addition, Petitioner has reasonable cause to believe that

the efficacy of the Board’s order for such remedy will be nullified without the injunctive

relief sought herein. Petitioner asserts that there is substantial likelihood of

success in prevailing in the underlying administrative proceedings in Case Nos. 01-

CA-223397, 01-CA-223565, and 01-CA-224038, and establishing that Respondent

has engaged in, and is engaging in, unfair labor practices in violation of Sections

8(a)(1), (3) and (5) of the Act. In support thereof, and in support of the request for

temporary injunctive relief, Petitioner, upon information and belief, shows as

follows:

       (a)      Respondent admits that, at all material times, it has been a

Delaware corporation with its principal place of business in Swansea,

Massachusetts (the Swansea facility), and has been engaged in the business of

operating a residential healthcare facility. GC 1(cc), ¶ 2; GC 1(ff), ¶ 2.



                                             4
             Case 1:19-cv-10145-RGS Document 1 Filed 01/22/19 Page 5 of 14



       (b)      Respondent admits that, annually, in conducting its operations

described above in subparagraph 5(a), it receives gross revenues in excess of

$100,000 and purchases and receives at its Swansea facility goods valued in

excess of $5,000 directly from points outside the Commonwealth of Massachusetts.

GC 1(cc), ¶ 3(a) and (b); GC 1(ff), ¶ 3(a) and (b).

       (c)      Respondent admits that, at all material times, it has been an

employer engaged in commerce within the meaning of Sections 2(2), (6), and (7) of

the Act. GC 1(cc), ¶ 4; GC 1(ff), ¶ 4;

       (d)      Respondent admits that, at all material times, the Union has been a

labor organization within the meaning of Section 2(5) of the Act. JX 11, ¶ 2.

       (e)      Respondent admits that, at all material times, the following individuals

held the positions set forth opposite their respective names and have been

supervisors of Respondent within the meaning of Section 2(11) of the Act and

agents of Respondent within the meaning of Section 2(13) of the Act:

                 Jamie Belezarian          --       Facility Administrator

                 Joe Veno                  --       Regional VP of Operations

GC 1(cc), ¶ 6; GC 1(ff), ¶ 6.

       (f)      The following employees of Respondent (Unit A) constitute a unit

appropriate for the purposes of collective bargaining within the meaning of Section

9(b) of the Act:

             All full-time and regular part-time Registered Nurses; excluding all other
             Employees, Director of Nursing, Supervisor of Nursing, Assistant
             Supervisors of Nursing, Food Service Supervisor, First Cook, Maintenance
             Supervisor, Housekeeping/Laundry Working Supervisor, Social Worker,
             other Professional Employees, Managerial Employees, Temporary
             Employees, Guards and Supervisors as defined in the Act.

                                                5
             Case 1:19-cv-10145-RGS Document 1 Filed 01/22/19 Page 6 of 14



GC 1(aa), ¶ 8(a); GC 1(dd), ¶ 15(a).

       (g)       The following employees of Respondent (Unit B) constitute a unit

appropriate for the purposes of collective bargaining within the meaning of Section 9(b)

of the Act:

              All full-time and regular part-time Licensed Practical Nurses, Nurses’ Aides,
              Orderlies, Technical Employees, Kitchen Employees, Housekeeping
              Employees, Maintenance Employees, and Laundry Employees; excluding
              all other Employees, Registered Nurses, Director of Nursing, Supervisor of
              Nursing, Assistant Supervisors of Nursing, Food Service Supervisor, First
              Cook, Maintenance Supervisor, Housekeeping/Laundry Working
              Supervisor, Social Worker, Professional Employees, Managerial
              Employees, Temporary Employees, Guards and Supervisors as defined in
              the Act.

GC 1(aa), ¶ 8(b); GC 1(dd), ¶ 15(b).

       (h)       On July 3, 2016, Respondent recognized the Union as the exclusive

collective bargaining representative of Unit A and Unit B. GC 1(cc), ¶ 9; GC 1(ff), ¶

16.

       (i)       Respondent’s recognition of the Union as the exclusive collective-

bargaining representative of Unit A and Unit B, as described above in subparagraphs

5(f) and 5(g), was embodied in collective-bargaining agreements effective from

November 1, 2016 through October 31, 2018. JX 1 and JX 2.

       (j)       At all material times, based on Section 9(a) of the Act, the Union has

been the exclusive collective-bargaining representative of Unit A and Unit B. GC

1(aa), ¶ 10; GC 1(dd), ¶ 17.

       (k)       Respondent admits that on July 6, 2018, it withdrew recognition of the

Union as the exclusive collective-bargaining representative of Unit A and Unit B. GC

1(cc), ¶ 14; GC 1(ff).

       (l)       Respondent admits that about July 9, 2018, it suspended employee
                                               6
             Case 1:19-cv-10145-RGS Document 1 Filed 01/22/19 Page 7 of 14



Stephanie Sullivan, and Respondent admits that about July 11, 2018, Respondent

discharged Sullivan. GC 1(ff), ¶ 11.

       (m)      Respondent admits that about July 16, 2018, it suspended employee

Karen Hirst, and Respondent admits that about July 19, 2018, Respondent discharged

Hirst. GC 1(ff), ¶ 12.

       (n)      Respondent engaged in the conduct described above in

subparagraphs 5(l) and 5(m) because Respondent’s employees formed, joined

and assisted the Union and engaged in concerted activities, and to discourage

employees from engaging in these activities.

       (o)      Since about July 6, 2018, Respondent has failed and refused to

recognize and bargain with the Union as the exclusive collective-bargaining

representative of Unit A and Unit B.

       (p)      By the conduct described above in subparagraphs 5(l) and 5(m),

Respondent has been discriminating in regard to the hire or tenure or terms and

conditions of employment of its employees, thereby discouraging membership in a

labor organization in violation of Sections 8(a)(1) and (3) of the Act.

       (q)      By the conduct described above in subparagraphs 5(k) and 5(o),

Respondent has been failing and refusing to bargain collectively and in good faith

with the exclusive collective-bargaining representative of its employees in

violation of Sections 8(a)(1) and (5) of the Act.

       (r)      The serious and substantial unfair labor practice conduct described

above in subparagraphs 5(k), 5(l), 5(m) and 5(o) is such that there is only a slight

possibility that traditional remedies would erase their effects. Therefore, the

issuance of an interim bargaining order and an order providing for the interim
                                             7
              Case 1:19-cv-10145-RGS Document 1 Filed 01/22/19 Page 8 of 14



reinstatement of Sullivan and Hirst is necessary both to restore the status quo

ante, and to prevent Respondent’s conduct from further undermining employee

support for the Union.

        (s)      The allegations described above in subparagraphs 5(k), 5(l), 5(m)

and 5(o) requesting the issuance of a bargaining order and interim reinstatement of

Sullivan and Hirst are supported by, among other things, the fact that:

                  (i) at all relevant times, there were approximately 46 employees in
                      Unit A and six employees in Unit B;

                  (ii) the conduct described above in subparagraph 5(j) was
                       directed at all of the employees in Unit A and Unit B; and

                  (iii) interim reinstatement of Sullivan and Hirst will mitigate the
                        chilling effect on employees in the exercise of their Section 7
                        rights and avoid disaffection by sending an affirmative signal
                        that the Union, the Board, and the courts will timely protect
                        employees if they face retaliation for supporting the Union.

        (t)      The unfair labor practices of Respondent described above affect

commerce within the meaning of Sections 2(6) and 2(7) of the Act.

IRREPARABLE HARM CAUSED BY RESPONDENT’S VIOLATIONS OF THE ACT

        6.       Respondent’s unfair labor practices, described above in paragraph 5,

have irreparably harmed, and are continuing to harm, Respondent’s employees in

the exercise of rights guaranteed them by Section 7 of the Act (29 U.S.C. § 157).

More specifically, Respondent’s unfair labor practices have caused the following

harm:

        (a)      Unit employees have been deprived of and remain without the benefits

of representation by the Union, the employees’ freely chosen collective bargaining

representative.

        (b)      Unit employees have suffered the loss of the Union’s ability to
                                           8
             Case 1:19-cv-10145-RGS Document 1 Filed 01/22/19 Page 9 of 14



bargain effectively on their behalf, including over their terms and conditions of

employment.

       (c)      Respondent’s suspensions and subsequent terminations of

Sullivan and Hirst have deprived employees of the benefit of long-time,

active, and dedicated Union delegates who can help ensure employees

that their contractual rights and protections are not undermined.

       7.       Upon information and belief, unless injunctive relief is immediately

obtained, it can fairly be anticipated that employees will permanently and

irreversibly lose the benefits of the Board’s processes and the exercise of statutory

rights, a harm that cannot be remedied in due course by the Board.

       8.       There is no adequate remedy at law for the irreparable harm caused

by Respondent’s unfair labor practices, described above in paragraph 5.

       9.       Granting the temporary injunctive relief is just and proper to prevent

irreparable harm and/or to preserve the status quo existing prior to the commission

of unfair labor practices.

       10.      Upon information and belief, it may fairly be anticipated that unless

Respondent’s conduct of the unfair labor practices described in paragraph 5 above

is immediately enjoined and restrained, Respondent will continue to engage in

those acts and conduct, or similar acts and conduct constituting unfair labor

practices, during the proceedings before the Board and during any subsequent

proceedings before a United States Court of Appeals, with the predictable result of

continued interference with the rights of employees; that employees will be

deprived of their Section 7 rights under the Act to, inter alia, form, join, or assist a

labor organization or to refrain from any and all such activities, and to engage in
                                           9
         Case 1:19-cv-10145-RGS Document 1 Filed 01/22/19 Page 10 of 14



concerted activities; that employees will be denied their statutory right to freely

express their choice as to representation or to be represented for collective

bargaining purposes by the Union; and that the Union will be unable to ever

successfully function as an effective collective bargaining representative of the

bargaining unit employees, all to the detriment of the Act’s policies, the public

interest, the interest of the employees involved, and the interest of the Union.


                                 PRAYER FOR RELIEF

       11.    Upon information and belief, to avoid the serious consequences set

forth above, it is essential, just, proper, and appropriate for the purposes of

effectuating the Act’s policies and the public interest, and avoiding substantial and

immediate injury to such public policies and interest, and in accordance with the

purposes of Section 10(j) of the Act that, pending final disposition of the matters

presently before the Board, Respondent be enjoined and restrained from the

commission of the acts and conduct alleged above, similar acts and conduct or

repetitions thereof, and be ordered to take the affirmative action set forth below:

       WHEREFORE Petitioner prays that an order issue in the following form:

       IT IS HEREBY ORDERED that, pending the final disposition of the matters

here involved pending before the Board, Respondent, its officers, representatives,

agents, servants, employees, attorneys, successors and assigns, and all

persons acting in concert or participation with it or them, are enjoined and

restrained from:

       (a) withdrawing recognition from the Union; failing or refusing to recognize the

Union as the exclusive collective-bargaining representative of its unit employees in

                                            10
           Case 1:19-cv-10145-RGS Document 1 Filed 01/22/19 Page 11 of 14



Swansea, Massachusetts, and upon request of the Union, failing or refusing to bargain

in good faith over the wages, hours, and other terms or conditions of employment of

unit employees;

       (b) soliciting, encouraging, promoting, or providing assistance in initiating,

signing, or filing an employee petition seeking to decertify the Union;

       (c) surveilling employees to prevent them from engaging in Union and other

concerted activity;

       (d) suspending and discharging employees because of their Union activity; and

       (e) in any like or related manner interfering with, restraining, or coercing its

employees in the exercise of the rights guaranteed them under Section 7 of the Act.

       IT IS FURTHER ORDERED that Respondent take the following affirmative

actions:

       (a) recognize and, upon request, bargain in good faith with the Union as the

exclusive collective bargaining representative of the employees in Unit A and Unit B,

as those units are described in the parties’ most recent collective-bargaining

agreements;

       (b) offer Sullivan and Hirst interim reinstatement to their former positions; or, if

those positions no longer exist, to substantially equivalent positions without prejudice

to their seniority or any other rights and privileges previously enjoyed, displacing, if

necessary, any employee who may have been hired or reassigned to replace them;

       (c) post copies of the District Court’s opinion and order at the Respondent’s

Swansea, Massachusetts facility where notices to employees are customarily posted;

said posting shall be maintained during the pendency of the Board’s administrative

proceedings free from all obstructions and defacements; all unit employees shall have
                                             11
         Case 1:19-cv-10145-RGS Document 1 Filed 01/22/19 Page 12 of 14



free and unrestricted access to said postings; and

       (d) within twenty (20) days of the issuance of the District Court’s Order, file with

the Court, with a copy submitted to the Director of Region 01 of the Board, a sworn

affidavit from a responsible Employer official, setting forth with specificity the manner

in which Respondent has complied with the terms of this decree, including how it has

posted the documents required by this order.

Dated at Boston, Massachusetts,
January 22, 2019


                                                   Respectfully submitted,

                                                   /s/ Daniel F. Fein
                                                   /s/ Catherine A. Terrell

                                                   Daniel F. Fein
                                                   Catherine A. Terrell
                                                   National Labor Relations Board
                                                   Region 01
                                                   10 Causeway Street, 6th Floor
                                                   Boston, Massachusetts 02222
                                                   (857) 317-7807
                                                   (857) 317-7794
                                                   Attorneys for Petitioner




                                            12
     Case 1:19-cv-10145-RGS Document 1 Filed 01/22/19 Page 13 of 14



                   Appendix of Attachments to Petition


•   General Counsel Exhibits GC 1(e)-(p) and 1(aa)-(ff)
•   Joint Exhibits JX 1, 2, 11




                                     13
         Case 1:19-cv-10145-RGS Document 1 Filed 01/22/19 Page 14 of 14



                              CERTIFICATE OF SERVICE

I hereby certify that Petitioner’s Petition for Temporary Injunction Under Section
10(j) of the National Labor Relations Act and the attachments set forth in the
Appendix of Attachments to Petition were served electronically on the following
parties:

              Thomas J. Posey, Esq.
              ReedSmith LLP
              10 South Wacker Drive
              40th Floor
              Chicago, IL 60606
              tposey@reedsmith.com
              Counsel for Respondent
              NSL Country Gardens, LLC

              Kevin Creane, Esq.
              Law Firm of John M. Creane
              92 Cherry Street
              Milford, CT 06460
              kcreane@aol.com
              Counsel for New England Healthcare
              Employees Union 1199

Dated at Boston, Massachusetts,
January 22, 2019

                                                 Respectfully submitted,

                                                 /s/ Daniel F. Fein
                                                 Daniel F. Fein
                                                 National Labor Relations Board
                                                 Region 01
                                                 10 Causeway Street, 6th Floor
                                                 Boston, Massachusetts 02222
                                                 (857) 317-7807
                                                 Attorney for Petitioner




                                            14
